Exhibit 10.11

EXECUTION COPY

EIGHTH AMENDMENT

TO

SALE AND SERVICING AGREEMENT

THIS EIGHTH AMENDMENT TO THE SALE AND SERVICING AGREEMENT, dated as of
November 16, 2007 (this “Amendment”), is entered into by and among MCG
Commercial Loan Funding Trust, as the seller (in such capacity, the “Seller”),
and MCG Capital Corporation, as the originator (in such capacity, the
“Originator”) and as the servicer (in such capacity, the “Servicer”), and Three
Pillars Funding LLC, as a purchaser (“Three Pillars”), and SunTrust Robinson
Humphrey, Inc., as the administrative agent (in such capacity, the
“Administrative Agent”), and Wells Fargo Bank, National Association, as the
backup servicer (in such capacity, the “Backup Servicer”) and as trustee (in
such capacity, the “Trustee”).

RECITALS

1. The Seller, the Originator, the Servicer, Three Pillars, the Administrative
Agent, the Backup Servicer and the Trustee are parties to the Sale and Servicing
Agreement dated as of November 10, 2004 (as amended, supplemented, modified or
restated from time to time, the “Agreement”); and

2. Such parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in the Agreement (including terms incorporated
by reference in the Agreement) shall have the same meanings herein as therein
defined.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

2.1 The chart in Clause (3) of the definition of “Pool Concentration Criteria”
in Section 1.1 of the Agreement is hereby amended by adding the SIC Code “3679”
to the Technology Segment and the SIC Code “2759” to the Business Information
Services Segment.

3. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

4. Conditions to Effectiveness. The effectiveness of the amendments in Section 2
hereof is subject to the condition precedent that each of the parties hereto
shall have received counterparts of this Amendment, duly executed by all the
parties hereto.



--------------------------------------------------------------------------------

5. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Seller, the Originator and the
Servicer hereby reaffirms all covenants, representations and warranties made in
the Agreement and the other Transaction Documents and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

6. Representations and Warranties. Each of the Seller, the Originator and the
Servicer hereby represents and warrants that (i) this Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms and (ii) upon the effectiveness of this Amendment, no
Termination Event shall exist.

7. Ratification. All of the provisions of this Amendment are incorporated by
reference into the Agreement, as if set forth in full therein. The Agreement, as
amended hereby, remains in full force and effect. Any reference to the Agreement
from and after the date hereof shall be deemed to refer to the Agreement as
amended hereby. As amended, the Agreement is hereby ratified and reaffirmed by
the parties hereto.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which when taken together shall constitute one and the same agreement.

9. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

10. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

MCG COMMERCIAL LOAN FUNDING TRUST, as Seller By:   Wilmington Trust Company, not
in its individual capacity, but solely as Owner Trustee

 

 

By:   /S/    JEANNE M. OLLER            

Jeanne M. Oller

Senior Financial Services Officer

 

 

MCG CAPITAL CORPORATION, as Originator and as Servicer By:   /S/    MICHAEL R.
MCDONNELL            

Michael R. McDonnell

Chief Financial Officer

 

Commitment: $250,000,000     THREE PILLARS FUNDING LLC, as a Purchaser       By:
  /S/ DORIS J. HEARN        

Doris J. Hearn

Vice President

 

S-1



--------------------------------------------------------------------------------

[Signatures Continued on Following Page]

 

SUNTRUST ROBINSON HUMPHREY, INC., as Administrative Agent By:   /S/    MICHAEL
G. MAZA          

Michael G. Maza

Managing Director

[Signatures Continued on Following Page]

 

S-2



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer By:   /S/    KRISTEN
L. PUTTIN          

Kristen L. Puttin

Assistant Vice President

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:   /S/    KRISTEN L.
PUTTIN          

Kristen L. Puttin

Assistant Vice President

 

S-3